Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 08/25/2022.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendments and Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,8-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20060129446 to Ruhl et al. (hereinafter “Ruhl”), U.S. Patent Application Publication No. 20150052129 to Galvin, JR. et al. (hereinafter “Galvin”), U.S. Patent Application Publication No. 20090210444 to Bailey et al. (hereinafter “Bailey”), U.S. Patent Application Publication No. 20100100515 to Bangalore et al. (hereinafter “Bangalore”), and further in view of U.S. Patent Application Publication No. 20090083096 to Cao et al. (hereinafter “Cao”).
As to claim 1, Ruhl teaches a method for organizing responses, the method comprising (par. 0020, computer implemented method in a system comprising processor that executing instructions stored in non-transitory computer readable storage medium, such as non-volatile memory): 
extracting, by at least one server, a plurality of responses corresponding to a response item, the plurality of responses being provided by one or more respondents (par. 0019, 0052-0063, collecting product reviews); 
determining notability values for the plurality of responses by generating weighted combinations of: response duration values reflecting respective character lengths of the plurality of responses (par. 0063, 0084, 0109, 0110, determining Quality Score,“…QualityScore, which provides a measure of the quality of a review, is determined based on the review’s length and word entropy…Each phrase is given a score equal to the length of the phrase times the square root of the sum of weighted occurrences of the phrase…”); 
associating a notability value for each response of the plurality of responses with a response used to determine the notability value (par. 0063, 0084, associate QualityScore with responses); 
ranking unfiltered responses of the plurality of responses according to their respective notability values;
providing, for display on a client device, an insight interface that presents the unfiltered responses in order of ranking and without the filtered-out responses (par. 0102, providing sorted results to user device).
Ruhl does not explicitly teach respondent influence values reflecting respective measures of influence of company positions associated with respondent profiles that submit the plurality of responses as claimed.
Galvin teaches respondent influence values reflecting respective measures of influence of company positions associated with respondent profiles that submit the plurality of responses (par. 0044, 0048, 0050, 0065, 0068, 0072, 0074, job title attribute as a weighting factor in measuring sentiment information.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ruhl with the teaching of Galvin because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Galvin would enable Ruhl to “…allows a user to share information, such as the user's sentiment about a company's products or services, with other users on the social media website. A user may share their sentiment about a company's products or services by making a post, commenting on a post, or liking a post about the company's products or services. Further, a company may analyze the user's sentiment about the company's products or services to give the company feedback on how their products or services are perceived in the market” (Galvin, par. 0003-0006).
The combination of Ruhl and Galvin does not explicitly teach based on response duration values reflecting durations of time for respondents to compose respective response of the plurality of responses and respective character lengths of the plurality of responses as claimed.
Bailey teaches based on response duration values reflecting durations of time for respondents to compose respective response of the plurality of responses and respective character lengths of the plurality of responses (Bailey, Fig. 23, par. 0072, 0093, 0130, 0131, i.e. “Algorithm 2303 determines whether the rater/reviewer creates and submits a review in under a pre-determined amount of time and/or whether the time period to write a review is greater than a pre-defined word per minute rate… Algorithm 2304 determines whether the rater/reviewer has submitted a review that is too long or too short…”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Ruhl and Galvin with the teaching of Bailey because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bailey would enable combination of Ruhl and Galvin to have “…a reliable system to authenticate and verify raters and the ratings they submit to review a ratable object, in order to detect those transactions that may be fraudulent” (Bailey, par. 0006-0010).
However, combination of Ruhl, Galvin and Bailey does not explicitly teach response editing values reflecting respective numbers of edits performed on the plurality of responses as claimed.
Bangalore teaches response editing values reflecting respective numbers of edits performed on the plurality of responses (par. 0055, 0059, Fig. 6B, editing values reflecting number of edits to an incoming communication.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ruhl, Galvin and Bailey with the teaching of Bangalore because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bangalore would allow Ruhl, Galvin and Bailey to “…accurately determining the contents of a response that will satisfy the needs and requirements of the customer” (Bangalore, par. 0004-0006).
However, the combination of Ruhl, Galvin, Bailey and Bangalore does not explicitly teach filtering out responses of the plurality of responses that have a notability value below a threshold as claimed.
Cao teaches filtering out responses of the plurality of responses that have a notability value below a threshold (Fig. 2, par. 0022, 0051, removing low-quality product review that based on f(x) value as a threshold value.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ruhl, Galvin, Bailey and Bangalore with the teaching of Cao because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Cao would allow combination of Ruhl, Galvin, Bailey and Bangalore to “…produce more accurate opinion summarization of product reviews. In this manner, the production of opinion summarizations of product reviews can be enhanced” (Cao, par. 0001-0005).
As to claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Ruhl, Galvin, Bailey, Bangalore, and Cao teaches the method of claim 1, wherein each response of the plurality of responses is a text response provided by a respondent (par. 0028, text of a review).
As to claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Ruhl, Galvin, Bailey, Bangalore, and Cao teaches the method of claim 1, further comprising determining the response duration values by: determining respective time durations that respondents spent composing responses of the plurality of responses; determining the respective character lengths of the responses of the plurality of responses; and determining combinations of the respective character lengths and the respective time durations (Bailey, Fig. 23, par. 0072, 0093, 0130, 0131, i.e. “Algorithm 2303 determines whether the rater/reviewer creates and submits a review in under a pre-determined amount of time and/or whether the time period to write a review is greater than a pre-defined word per minute rate… Algorithm 2304 determines whether the rater/reviewer has submitted a review that is too long or too short…”.)
As to claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Ruhl, Galvin, Bailey, Bangalore, and Cao teaches the method of claim 3 wherein determining the notability value for each response is further based on the length value and the readability value of each response (Cao, par. 0022-0046, assign a score to a product review, including based on review features such as length and readability).
As to claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Ruhl, Galvin, Bailey, Bangalore, and Cao teaches the method of claim 1, further comprising analyzing parts of speech for each response of the plurality of responses, wherein: analyzing the parts of speech for each response comprises: tokenizing the response to identify words in the response; comparing each word in the response to two or more parts of speech; and indicating whether the response includes the two or more parts of speech (Ruhl, par. 0064-0080, recognizing keywords. Further in Cao, par. 0046, pairs of keywords with nouns and nouns phrases in paragraphs of reviews such as “Good Things”, “Bad Things”); and the notability value for each response of the plurality of responses is based on each response having the two or more parts of speech (Cao, par. 0046, “nouns” or “nouns phrases” of a product review is being interpreted as two or more parts of speech).
Regarding claims 9-12, is essentially the same as claim 1-4, except that it sets forth the claimed invention as a non-transitory computer readable medium rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claims 16-19, is essentially the same as claims 1-4, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl, Galvin, Bailey, Bangalore, Cao, and further in view of U.S. Patent Application Publication No. 20140234810 to Flor et al. (hereinafter “Flor”).
As to claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of Ruhl, Galvin, Bailey, Bangalore, and Cao teaches the method of claim 4. While the combination of Ruhl, Bailey, Bangalore, and Cao teaches a value of a response is based on a length and a readability of the response, the combination of Ruhl, Galvin, Bailey, Bangalore, and Cao does not explicitly teach wherein determining the notability value for each response comprises adding the length value times a length coefficient to the entropy value times an entropy coefficient and subtracting the readability value times a readability coefficient as claimed.
Flor teaches wherein determining the notability value for each response comprises adding the length value times a length coefficient to the entropy value times an entropy coefficient and subtracting the readability value times a readability coefficient (par. 0028-0034, using a formula to measure the reading levels of text.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Ruhl, Galvin, Bailey, Bangalore, and Cao with the teaching of Flor because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Flor would allow combination of Ruhl, Galvin, Bailey, Bangalore, and Cao to estimate the complexity of text data. Further, using a Mathematica formula to evaluate the reading level of a text is well known (Specification, paragraph 0063) (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).)
Regarding claim 13, is essentially the same as claim 5 except that it sets forth the claimed invention as a non-transitory computer readable medium rather than a method and rejected for the same reasons as applied hereinabove. 
Claims 6, 7, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl, Galvin, Bailey, Bangalore, Cao, and further in view of U.S. Patent Application Publication No. 20160110789 to Gilb et al. (hereinafter “Gilb”).
As to claim 6, the rejection of claim 1 is hereby incorporated by reference, the combination of Ruhl, Galvin, Bailey, Bangalore, and Cao teaches the method of claim 1. The combination of Ruhl, Galvin, Bailey, Bangalore, and Cao does not explicitly teach wherein the notability value for each response of the plurality of responses is based on a location of the response as claimed.
Gilb teaches wherein the notability value for each response of the plurality of responses is based on a location of the response (par. 0084, 0096-0099, score of a review is based on reviewer’s profile, which including location).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Ruhl, Galvin, Bailey, Bangalore, and Cao with the teaching of Gilb because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bilb would allow combination of Ruhl, Bailey, Bangalore, and Cao to “…generating accurate and unbiased evaluations of products, performances, and/or services, thereby improving the reliability of information provided to a consumer and improving their purchasing decisions.(Gilb, paragraphs 0003-0011).
As to claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Ruhl, Galvin, Bailey, Bangalore, and Cao teaches the method of claim 1. The combination of Ruhl, Galvin, Bailey, Bangalore, and Cao does not explicitly teach wherein the notability value for each response of the plurality of responses is based on user information associated with a respondent corresponding to the response as claimed.
Gilb teaches wherein the notability value for each response of the plurality of responses is based on user information associated with a respondent corresponding to the response (par. 0084, 0096-0099, score of a review is based on reviewer’s profile).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Ruhl, Galvin, Bailey, Bangalore, and Cao with the teaching of Gilb because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bilb would allow combination of Ruhl, Galvin, Bailey, Bangalore, and Cao to “…generating accurate and unbiased evaluations of products, performances, and/or services, thereby improving the reliability of information provided to a consumer and improving their purchasing decisions..(Gilb, paragraphs 0003-0011).
Regarding claim 14, 15, is essentially the same as claim 6, 7, respectively, except that it sets forth the claimed invention as a non-transitory computer readable medium rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claim 20, is essentially the same as claim 7 except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168